Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper value for appraisement purposes of certain telephone apparatus, imported from Belgium.
By stipulation of the parties hereto, it has been agreed that, on or about the date of exportation of the instant merchandise, such or similar merchandise was not freely offered for sale in Belgium either for home consumption or for export to the United States; that, on or about said date, such or similar imported merchandise was not freely offered for sale for domestic consumption in the United States; and that the cost of production of said merchandise, as such cost is defined in section 402(f) of the Tariff Act of 1930, is the invoice unit values, less 1.82 per centum.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the proper basis of value for the telephone apparatus in issue and that said value is the invoice unit values, less 1.82 per centum.
Judgment will be entered accordingly.